Title: To Thomas Jefferson from George Ticknor, 25 December 1823
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
Dec. 25. 1823.
I have been hoping every week since I received your very kind and valuable letter last summer, that I should be able to answer it in a manner, that would at the same time gratify you and be pleasant to myself;—but, I have, until within a few days, been constantly disappointed, I refer now entirely to your requests for a copy or account of the regulations for the management of our College. Ever since the summer of 1821, I have been very much dissatisfied with the state of things at Cambridge and have labored earnestly for a reform, or, more properly speaking, a refaccimento, of the whole establishment. Just about the time, when your letter arrived, a meeting of gentlemen, friends of the college but desiring large & liberal changes, was held at my house, and a very thorough discussion & examination of the whole ground instituted, which ended, in a determination to attempt to obtain certain specifick alteratives. In consequence of this, a committee was raised in the Board of Overseers,—who exercise the power of visiting,—and this committee with Mr. Justice Story at its head, has had the subject under consideration ever since. Last week they agreed upon a report embracing all the claims thought adviseable at the meeting in the summer, where, in fact, Judge Story & most of the committee were present; and their changes, if carried into effect in the spirit in which they are proposed, will prove I doubt not, an important step in the progress of Education among us.In the first place, it is intended to divide the whole institution into Departments, and to provide means of teaching in each, as ample as possible, giving to the students, in many respects, a beneficial choice, as to what they shall study, while in other respects, their studies will still be prescribed to them, if they intend to claim a degree—but, if they do not intend to claim a degree they need study only in such departments, as they may prefer. This, I trust, will prove the first step towards an open University, for which, I hope, we shall soon be prepared.In the next place, it is intended, to subdivide the students according to merit; & thus, by keeping none of the fast-sailors back, to wait for the water-loss, virtually abolish the awkward arrangement of classes, and afford every one who comes to us, means, excitement & opportunities to advance as fast & as far as possible in any department to which he may particularly devote himself.In the last place, it is intended much to diminish the amount of the vacations, & during term time to finish, in the way of familiar recitations to very small subdivisions, & of familiar lectures accompanied with examinations, to large, a much more complete & thorough system of teaching than is now attempted.Of course many smaller alterations & arrangements will be necessary. But this is the general outline of the plan proposed, and which I have been long waiting to send you; because I should have been ashamed to send you on printed laws & constitutions. many of which are obsolete, from the progress of Knowledge, while all, taken together, form one of the most ambitious & awkward systems that it would be possible to apply in the present state of the country. The new one I hope, will be digested & printed before a great while;—and, as soon as it is in a fit shape to send you, whether for the press or in MSS. I shall forward it. It will not, probably, be all that a few of us, who are, perhaps, overearnest in the cause, should desire. But, I think, it will be a good deal; & probably, more than has been done in our quarter of the Union for half a century.Your very kind and flattering invitation to visit Monticello, before the close of 1824, is extremely welcome. I have been going my whole time to study ever since I returned from Europe for four years since; but, I have always looked forward to an opportunity of again offering my personal respects to you, as the happiest holidays, I could propose to myself. If, therefore, my family—for I have the great happiness of a daughter—is quite well the next autum, I promise to reward myself by taking Mrs. Ticknor as far South as Virginia, and enabling her hereafter, if we should grow old together, to talk with me of the days when we saw you.—Of literary news, I can tell you very little; but the literary activity of this part of the country is certainly increasing. Partly at my suggestion, one of my friends has just translated from the German, a work of Heeven on the Greek Politicks & character. It will soon be out of the press, & I shall take the liberty of sending you a copy because I think it among the very best work, on Ancient History & Character.—Gifford is very unwilling to give up the Editorship of the Quarterly Review; but will probably be obliged to do it, partly from the great discontent at his management of it, & partly from his increasing infirmities. Southey has remonstrated with him & the Publisher repeatedly on the tone it has held towards this country and, if Milman, Professor of Poetry at Oxford, becomes Giffords successor, this tone will be changed.I pray you to offer my kindest regards to Mr. & Mrs. Randolph & Miss. Randolph. It gave me great pleasure to hear, a short time since from Mr. Harrison of the health & happiness of all your family. I hope, I may soon hear of it from yourself;—especially, if I can in any way serve you or any of your friends.—With the highest consideration & respect, I remainYour obliged & obedient servant,Geo: Ticknor.